Citation Nr: 1432874	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-45 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES


1. Entitlement to service connection for a low back disability.

2. Entitlement to a rating in excess of 20 percent for chronic cervical spine strain.

3. Entitlement to a compensable disability rating for chronic subjective hypersensitivity of the tip of the penis.

4. Entitlement to a compensable disability rating for recurrent right ankle sprain. 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2001 to August 2005, including service in the Republic of Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for low back disability, granted service connection for cervical spine strain with a 20 percent disability rating, granted service connection for chronic hypersensitivity of the penis and for right ankle sprain with noncompensable disability ratings for each, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A subsequent rating decision in September 2011 granted entitlement to TDIU.


FINDING OF FACT

In July 2014, prior to promulgation of a decision on these claims, the Veteran submitted a statement through his representative indicating that he wished to withdraw the pending claims of service connection for low back disability, for increased disability rating for cervical spine disability, and for compensable ratings for chronic hypersensitivity of the tip of the penis and recurrent right ankle sprain.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of service connection for low back disability, for increased disability rating for cervical spine disability, and for compensable ratings for chronic hypersensitivity of the tip of the penis and recurrent right ankle sprain have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a statement received by the Board in July 2014, the Veteran withdrew his appeal for service connection for low back disability, for increased disability rating for cervical spine disability, and for compensable ratings for chronic hypersensitivity of the tip of the penis and recurrent right ankle sprain.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for low back disability, for increased disability rating for cervical spine disability, and for compensable ratings for chronic hypersensitivity of the tip of the penis and recurrent right ankle sprain is dismissed.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


